Citation Nr: 0331295	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from February 1975 to 
December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The veteran filed his initial claim for compensation for a 
back disorder in October 1998.  The veteran claims that he 
injured his back and neck in 1976 when he fell off a vehicle 
and that on several occasions thereafter he experienced 
symptoms and sought treatment.  The service medical records 
disclose that the veteran was treated on several occasions 
for musculoskeletal pain including his neck, shoulders, back, 
and legs.  He also suffered from acute lumbar and cervical 
muscle spasms and headaches.  X-rays of his cervical and 
lumbosacral spines were normal.

VA examination in March 2000 reflects that the veteran has 
current cervical and lumbar paravertebral myositis as well as 
degenerative joint disease of the cervical spine and lumbar 
spine and possible intervertebral disk degeneration of C5-C6.

The physician who examined the veteran in March 2000 
concluded, in effect, that the veteran's cervical and lumbar 
disorders did not begin during his military service and are 
not related to any incident of such service.  The reasoning 
was that the service medical records did not document the 
1976 injury or reflect any chronic cervical or lumbar spine 
disability, and that in the absence of evidence of continuity 
of treatment, the current cervical and low back conditions 
could not be related to events that occurred in service.

The veteran then submitted a report dated in June 2000 from 
Dr. Buis, his chiropractor, who had treated him since July 
1997.  Dr. Buis indicated that the initial injuries which 
happened in 1976 when the veteran fell off a military 
personnel carrier and hit the ground with the back of his 
neck resulted in the veteran's current neck and lower back 
conditions.  Dr. Buis stated that x-rays show that the 
injuries happened over twenty years ago.  Dr. Buis also noted 
that the veteran's current conditions were a result of the 
injuries sustained in 1976, as the veteran reported no new 
injury, incident, or accident.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA requires VA to notify the appellant of the 
information and evidence necessary to substantiate the claim 
and indicate which portion of any such information or 
evidence is to be provided by VA and which is to be provided 
by the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The RO should request the medical treatment records from Dr. 
Buis, as well as any other treatment records for the 
veteran's neck and back disorders.  

On the basis of the evidence of record, the Board determines 
that additional evidentiary development is required.  
Accordingly, the case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  Pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO must notify the 
veteran as to what evidence is needed to 
support his claims, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  The veteran should be 
requested to provide additional 
information or evidence regarding the 
injuries he sustained in 1976 as well as 
any information or evidence tending to 
show continuity of symptoms from the date 
of his release from service until the 
first post-service treatment for 
pertinent symptoms.

2.  The RO should request the veteran to 
identify all health care providers who 
may possess additional records pertinent 
to his claims.  The RO should obtain 
these records, to include treatment 
records from Dr. Buis.

3.  The RO should arrange for the veteran 
to be scheduled for another examination 
to reconcile the conflicting opinions 
regarding the etiology and date of onset 
of the veteran's cervical and lumbosacral 
spine disorders.  The claims folder must 
be made available to the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to render diagnosis or 
diagnoses for the cervical and lumbar 
spine disorders.  The examiner should 
elicit a detailed history from the 
veteran regarding his cervical spine and 
low back conditions.  Following 
examination of the veteran and a review 
of his medical records and history, the 
examiner should offer an opinion as to 
the date of onset and etiology of all 
cervical spine and lumbar spine disorders 
identified.  The opinion should reflect 
consideration of the opinion offered at 
the time of the March 2000 examination 
and the opinion offered by Dr. Buis in 
his report dated in June 2000.

4.  Thereafter, the RO should 
readjudicate the claims in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

